UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-5912



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERRY SANDERS,

                                              Defendant - Appellant.




Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-93-34-MU)


Submitted:   May 27, 1997                  Decided:   June 12, 1997


Before MURNAGHAN and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry Sanders, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Sanders appeals from his conviction upon a guilty plea

to conspiring to possess with the intent to distribute and distrib-

uting cocaine in violation of 21 U.S.C. § 846 (1994). He raises

several ineffective assistance of counsel claims. See Strickland v.

Washington, 466 U.S. 668, 687 (1984). However, Sanders's ineffec-

tive assistance claims fail because his counsel's deficient per-

formance does not plainly appear on the face of the record. See

United States v. DeFusco, 949 F.2d 114 (4th Cir. 1991). The appro-

priate avenue for relief is a motion filed pursuant to 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1997). Further, to the extent that

Sanders complains of counsel's failure to note an appeal, Sanders's

filing of a notice of appeal on his own behalf precludes a finding

of prejudice based on retained counsel's failure to do so.

     Accordingly, we affirm Sanders's conviction. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2